DETAILED ACTION
Claims 1-34 are pending in this application and claims 35-64 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has a provision application No. 63/002,925 filed on 03/31/2020 and provisional application No. 62/951,433 filed on 12/20/2019.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/22/2020, 07/13/2021, 07/13/2021, 09/15/2021, 11/03/2021, 12/16/2021 and 06/29/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109788500A) in view of Hsu et al. (US 2017/0230231 A1).
Note: For rejection purpose, examiner will use the google English translation of CN109788500A (see attachment) for mapping purpose.
Regarding claim 1, Li teaches a method for identifying a router device in a network partition (design an air-to-ground communication gateway and communication UVA network and the ground control station are all completed by the gateway node; UAV self organizing network see Li Page 3 First Paragraph) as a backup-leader device (backup gateway node see Li: abstract), the method comprising: 
receiving, at the router device, a leader advertisement message from a leader device in the network (the gateway updated gateway information after receiving the gateway advertisement message GWADV “all unmanned plane nodes update gateway information after receiving gateway notice message GWADV” and see Li: Page 2 Claim 2); 
determining at least one backup-leader criteria for identifying whether the router device is the backup-leader device (gateway determine location and node stability information “The selection process of backup gateway is as shown in Fig. 2, gateway node can obtain neighbor node letter by hello message Breath, including location information, node stability, Gateway node can select a qualified candidate according to information of neighbor nodes Backup gateway node set I” see Li: Page 5 fourth Paragraph); 
identifying the router device as the backup-leader device based on the at least one backup-leader criteria (Gateway select qualified candidate as backup gateway node “The selection process of backup gateway is as shown in Fig. 2, gateway node can obtain neighbor node letter by hello message Breath, including location information, node stability, Gateway node can select a qualified candidate according to information of neighbor nodes Backup gateway node set I” see Li: Page 5 fourth Paragraph).
Li does not explicitly teaches setting, at the router device, a backup-leader flag indicating that the router device is the backup-leader device.  
However, Hsu teaches the setting, at the router device, a backup-leader flag indicating that the router device is the backup-leader device (“a step 230 it is judged that all the Virtual LANs of the master router are abnormal and reselecting one of the backup routers to replace the master router according to the weight value thereof” see Hsu: ¶[0027]; Fig.2 steps 230-240) in order to improve performance of the redundancy replacement process (see Hsu: ¶[0006]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Li to include (or to use, etc.) the setting, at the router device, a backup-leader flag indicating that the router device is the backup-leader device as taught by Hsu in order to improve performance of the redundancy replacement process (see Hsu: ¶[0006]).
Regarding claim 2, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein the backup-leader criteria comprises a highest link quality for communications transmitted to or from the leader device (the candidate backup gateway node set is a neighbor node of the gateway node and satisfies certain conditions, and conditions such as node stability and distance factors from among the candidate backup gateway node set see Li: Page 5 first paragraph; Page 4 section Backup gateway selection mechanism).  
Regarding claim 3, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein the router device is associated with a router identifier, and wherein the backup-leader criteria comprise at least one of: the router identifier being associated with a highest link quality out for communications transmitted from the leader device, the router identifier being a highest link quality in for communications transmitted to the leader device, or the router identifier being a highest or lowest router identifier of the routers in communication with the leader device (information of neighbor backup gateway node set include information of backup gateway ID in order to select a qualified candidate see Li: Page 5 Fourth Paragraph).  
Regarding claim 4, the modified Li taught the method of claim 1 as described hereinabove. Li further comprising: resetting, at the router device, a leader timer after the leader advertisement message is received from the leader device; failing to receive a second leader advertisement message at the router device from the leader device within a first timer threshold (Timer Tdetect when gateway node fails “All unmanned plane nodes include that backup gateway can be by gateway detection time Tdetect Detect that gateway node fails” see Li: Page 5 last two paragraphs), wherein the first timer threshold is shorter than a second timer threshold after which other devices in the network partition detach from the network partition when the other devices also fail to receive leader advertisement messages from the leader device (backup gateway elapse time standard T hello see Li: Page 6 second Paragraph); based on the backup-leader flag being set at the router device when the router device fails to receive the second leader advertisement message from the leader device, upgrading the router device to operate as a second leader device on the network partition; and transmit leader advertisement messages from the second leader device (when the gateway node fails, if the backup gateway node detects the gateway failure by using hello message, it automatically sets the gateway and broadcasts the gateway advertisement message see Li: Page 6 third paragraph).  
Regarding claim 5, the modified Li taught the method of claim 4 as described hereinabove. Li further teaches wherein the advertisement messages transmitted from the second leader device comprise a same partition identifier as the advertisement message transmitted from the leader device (Under second of gateway failure conditions, when backup gateway is flown out ground by hello message detection to gateway node Gateway node failure is considered as when control station communication range. And it will not when gateway node flies out the communication range of ground control station Broadcast gateway notice message again see Li: Page 6 second paragraph).  
Regarding claim 6, the modified Li taught the method of claim 5 as described hereinabove. Li further teaches wherein the advertisement messages transmitted from the second leader device comprise at least one of an updated sequence number or an updated bitmap from the advertisement message transmitted from the leader device (conditions on the advertisement message “the candidate backup gateway node set is a neighbor node of the gateway node and satisfies certain conditions, and conditions such as node stability and distance factors from among the candidate backup gateway node set” see Li: Page 5 first paragraph; Page 4 section Backup gateway selection mechanism).  
Regarding claim 7, the modified Li taught the method of claim 5 as described hereinabove. Li further comprising: receiving a leader advertisement message from a third leader device at the second leader device, wherein the leader advertisement from the third leader device comprises the same partition identifier; and dropping the role of leader at the second leader device (information of neighbor backup gateway nodes set include information of backup gateway ID in order to select a qualified candidate corresponding to third leader device see Li: Page 5 Fourth Paragraph).  .   
Regarding claim 8, the modified Li taught the method of claim 1 as described hereinabove. Li further teaches wherein the router device comprises a control device in a load control system (The communication task of unmanned plane network and ground control station is all completed by gateway node see Li: Page 3 First Paragraph).  
Regarding claim 9, the modified Li taught the method of claim 8 as described hereinabove. Li further teaches wherein the control device comprises a lighting control device (unmanned plane ad hoc network node see Li: Page 3 last paragraph).  
Regarding claim 10, the modified Li taught the method of claim 8 as described hereinabove. Li further comprising: based on the at least one backup-leader criteria, identifying the router device as a backup- leader device in a sequence of backup-leader devices configured to replace the leader device (candidate backup gateway node set see Page 4 Summary section).  
Regarding claim 11, the modified Li taught the method of claim 10 as described hereinabove. Li further comprising: storing a list comprising the sequence of backup-leader devices that indicates the relative position of the router device in the sequence for replacing the leader device (information of neighbor backup gateway node set include information of backup gateway ID in order to select a qualified candidate see Li: Page 5 Fourth Paragraph).  
Regarding claim 12, the modified Li taught the method of claim 1 as described hereinabove. Li further comprising: clearing, at the router device, the backup-leader flag based on the backup-leader criteria (replacing after received new gateway notice message “unmanned plane ad hoc network gateway handoff flow chart using for reference cluster head and replacing” see Li: age 9 fifth Paragraph (attach drawing 6)).
Regarding claims 13-23, they are rejected for the same reason as claims 1-12 as described hereinabove. Claims 13-23 disclose a control device in a load control system that perform same functionalities of method of claim 1 as described hereinabove. 
Regarding claims 24-34, they are rejected for the same reason as claims 1-12 as described hereinabove. Claims 24-34 disclose a computer-readable storage medium that perform same functionalities of method of claim 1 as described hereinabove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 7, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478